United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1742
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Felix Herrera, Jr., also known            *
as Felix J. Herrera, Jr.,                 *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: November 23, 2007
                                 Filed: November 29, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Felix Herrera, Jr., challenges the district court’s1 order denying his “Motion for
Reduction of Sentence (Rule 35).” We construe the motion as a motion to correct
Herrera’s sentence filed under Federal Rule of Criminal Procedure 35(a). Cf. Fed. R.
Crim. P. 35(b) (upon government’s motion within 1 year of sentencing, court may
reduce sentence for defendant’s substantial assistance). We conclude that the district
court did not abuse its discretion in denying the motion, as the sentence did not result


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
“from arithmetical, technical, or other clear error.” See Fed. R. Crim. P. 35(a); United
States v. Peltier, 446 F.3d 911, 913 (8th Cir. 2006) (standard of review).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-